Citation Nr: 0217985	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for hearing loss. 

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.

2.  A September 1992 Board decision denied service 
connection for hearing loss and tinnitus on the basis that 
no medical evidence showed that either disability was 
related to service. 

3.  The additional evidence presented since September 1992 
does not establish that the veteran's hearing loss and 
tinnitus are related to service. 


CONCLUSIONS OF LAW

1.  The September 1992 Board decision that denied service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2002).

2.  The evidence received since the September 1992 Board 
decision is not new and material, and the claims for 
service connection for hearing loss and tinnitus are not 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1105, 3.156, 3.159 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty to notify provisions of 
the VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, 
the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claims based on all of the 
evidence of record.  In a November 2001 letter, the RO 
notified the veteran of the evidence he is expected to 
obtain and which evidence VA will obtain.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, 
supra.  The RO also outlined the evidence needed to prove 
each of the veteran's claims. 

II.  Discussion

The veteran is seeking service connection for tinnitus and 
hearing loss.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R.            § 3.303(a). "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).

With regard to the first element of a current disability 
for hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

An original claim for service connection for tinnitus and 
hearing loss was denied by the RO in March 1991 and May 
1991.  The Board affirmed the RO's denial in September 
1992.  The Board's decision was predicated on a finding 
that, although the veteran suffered from tinnitus and a 
hearing loss disability under 38 C.F.R. § 3.385, no 
medical evidence attributed either disability to service.  
Thus, the nexus element had not been met.  The Board 
pointed out that the veteran's service separation 
examination in November 1952 showed that whispered voice 
testing was 15/15 bilaterally, that no diagnosis 
pertaining to either hearing loss or tinnitus was provided 
in service, and that hearing loss and tinnitus were first 
shown many years after service.  Also, no medical opinion 
attributed either disability to acoustic trauma while in 
service.

In November 2000, the veteran sought to reopen his claims 
for service connection for hearing loss and tinnitus.  
Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions 
are final on the date stamped on the face of the decision.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Parenthetically, the 
Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  Id.  The 
current claim was filed prior to that date; therefore the 
old version of the regulation as set forth above, is 
applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be 
reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 
314 (1999).

In this case, the additional evidence submitted since the 
September 1992 Board decision includes a copy of the 
veteran's DD Form 214 and a VA audiometric evaluation 
report dated October 2002, neither of which can be deemed 
new and material.  First, the DD Form 214 is merely a 
photocopy of the original DD Form 214 that was previously 
considered by the Board in September 1992.  As such, it is 
merely cumulative.  Second, the VA audiometric evaluation 
report, although new, is not material.  This report shows 
that the veteran currently suffers from tinnitus and a 
hearing loss disability for VA purposes.  However, those 
facts had already been established at the time of the 
September 1992 Board decision.  What is still missing is a 
medical opinion that the veteran's tinnitus and hearing 
loss are related to acoustic trauma he experienced while 
on active duty.  Since the lack of a nexus opinion was the 
basis of the Board's denial in September 1992, this report 
cannot be deemed material as defined under 38 C.F.R. § 
3.156(a).

The Board has also considered the veteran's own statements 
in support of his claims, which are merely cumulative of 
statements he made prior to the Board's September 1992 
decision.  Regardless, any statement by the veteran in 
support of his claim cannot be deemed material as defined 
under 38 C.F.R. § 3.156.  Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the 
evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  Lay statements provided 
by the veteran fail to meet either test.  The Court has 
held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent 
to provide evidence on the issue.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training 
and expertise necessary to render an opinion concerning 
the cause of tinnitus or hearing loss.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to 
fairly decide the merits of the claims.  

As a whole, the evidence received since the September 1992 
Board decision, when viewed either alone or in light of 
all of the evidence of record, does not tend to show that 
the veteran's tinnitus and hearing loss are related to his 
period of active military service.  Therefore, the appeal 
is denied.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to reopen 
his claims.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 


ORDER

New and material evidence not having been submitted to 
reopen claims for service connection for tinnitus and 
hearing loss, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

